Citation Nr: 0800340	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05- 31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
keratoconus.


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from September 2000 until 
August 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision from the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.  The RO in Montgomery, Alabama, currently has 
jurisdiction over the case.

In accordance with the veteran's request, a video conference 
hearing was scheduled before a before a Veterans Law Judge at 
the RO in January 2007.  The appellant failed to report to 
the scheduled hearing.   As such, his request for the hearing 
will be considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).  Accordingly, the veteran's claim will be adjudicated 
without further delay based upon all the evidence presently 
of record.


FINDINGS OF FACT

1.  The veteran is medically required to wear contact lenses 
for his bilateral keratoconus.  

2.  The veteran's bilateral keratoconus has manifested as no 
worse than a corrected visual acuity of 20/40 in the right 
eye and 20/80 in the left eye.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral keratoconus have not been met.  38 U.S.C.A.§§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code (DC) 
6035 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's claim of 
entitlement to a rating in excess of 30 percent for bilateral 
keratoconus is an appeal from the initial assignment of a 
disability rating.  As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  However, as will be discussed 
below, the record does not support the assignment of 
different percentage ratings during the time period on 
appeal.  

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of the rating, except in cases of keratoconus in 
which contact lenses are medically required.  38 C.F.R. 
§ 4.75 (2007).  

Keratoconus is to be evaluated on impairment of corrected 
visual acuity using contact lenses.  When either unilateral 
or bilateral contact lenses are medically required for 
keratoconus, the minimum rating assigned will be 30 percent. 
38 C.F.R. § 4.84a, Diagnostic Code 6035 (2007). As the 
veteran is medically required to use contact lenses, it was 
on this basis that the RO assigned a 30 percent disability 
evaluation in the February 2005 rating decision.

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2007).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V (2007).  

In relevant part, the next-higher 40 percent evaluation will 
be assigned where: 
(1) corrected visual acuity of one eye is 
to 20/200 and 20/70 in the other eye; 
(2) corrected visual acuity of one eye is 
to 15/200 and 20/70 in the other eye; 
(3) corrected visual acuity in one eye is 
to 10/200 and 20/50 in the other eye; 
(4) corrected visual acuity is to 5/200 
in one eye and 20/50 in the other eye; or 
(5) blindness or anatomical loss of one 
eye and corrected vision in the other eye 
to 20/50 and 20/40, respectively, in the 
other eye.  

38 C.F.R. § 4.84a, DCs 6066, 6070, 6073, 6076 (2007).  

The evidence of record does not support a finding that the 
veteran's bilateral keratoconus merits a rating in excess of 
30 percent.  In this regard, although his visual acuity 
levels have varied, none of the medical evidence contains 
visual acuity readings that meet the standards required for 
an increased rating under the diagnostic criteria discussed 
above. 

In the present case, a December 2004 VA examination report 
found a corrected visual acuity of 20/40+1 in the right eye 
and 20/50-1 in the left eye.  Similar results, if not better 
visual acuity levels, were found in multiple private medical 
the reports dated from 2001 until 2003.  A single report in 
April 2003 noted visual acuity of 20/40 on the right and 
20/80 on the left with correction, although the use of 
glasses or contact lenses for correction was not 
distinguished or whether near or distant vision was measured.  

The Board will resolve doubt surrounding the different 
results of the veteran's corrected visual acuity level in his 
favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds 
that the veteran's service-connected keratoconus has been 
manifested by a corrected visual acuity of 20/40 in the right 
eye and 20/80 in the left eye.

Under VA regulations for central visual acuity impairment no 
more than a 10 percent rating is warranted, for keratoconus 
disabilities based on the visual acuity level identified 
above.  However, under DC 6035, when keratoconus requires 
contact lenses the minimum rating in 30 percent.  In the 
absence of evidence of greater vision loss, a rating in 
excess of 30 percent for bilateral keratoconus must be 
denied.  

In his statement in support of claim dated August 2004, 
Notice of Disagreement dated March 2005, and his substantive 
appeal dated September 2005, the veteran asserted that a 
higher rating for his bilateral keratoconus is warranted 
because he is unable to wear contact lenses for long periods 
of time and therefore, his visual acuity level should be 
based on his uncorrected visual acuity level.  

The Board acknowledges that the veteran's service medical 
records reflect that he was intolerant to contact lenses, 
which he could only wear for a limited amount of time.  
Additionally, at the December 2004 VA examination, the 
veteran asserted that he is unable to wear contact lenses for 
more than an hour or two at a time.

However, VA regulations base the rating of keratoconus and 
other eye impairments on corrected vision acuity levels and 
not uncorrected levels.  See 38 C.F.R. 4.75 (2007).  
Specifically, as is the case here, keratoconus is rated based 
on the correction of visual acuity levels by contact lenses 
when they are medically required.  Id.  

Thus, the rating of keratoconus is based on the veteran's 
corrected visual acuity level and not on his inability to 
wear contact lenses for an extended period of time.  As a 
result, a rating in excess of 30 percent for bilateral 
keratoconus on this basis must be denied.        

In addition, the Board has considered the veteran's 
statements regarding his service-connected bilateral 
keratoconus.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In sum, there is no basis for a rating in excess of 30 
percent for bilateral keratoconus.  The Board notes that in 
reaching this conclusion, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the demonstrated difference between 
the veteran's near and distant corrected vision in not so 
substantial as to require referral to the Director, 
Compensation and Pension Service under the provisions of 38 
C.F.R. § 4.84.  Therefore, the Board finds a rating in excess 
of 30 percent for keratoconus is not warranted.    

It is also noted that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.	

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records.  The veteran submitted treatment 
records from the National Navy Medical Center.  In addition, 
the appellant was afforded a VA medical examination in 
December 2004.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, the available records and medical evidence have 
been obtained in order to made an adequate determination as 
to this claim.  


ORDER

A rating in excess of 30 percent for bilateral keratoconus is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


